1. The original of the alleged libellous letter was shown to be in the navy department at Washington when the copy was taken. The identity of the paper and the genuineness of the defendant's signature were fully proved. The original paper being beyond the custody or control of the witness, and beyond the process of the court, secondary evidence was properly admitted. Beattie v. Hilliard, supra; Dunbar v. Marden,13 N.H. 311.
2. The plaintiff applied to the secretary of the navy for information in regard to his removal, and was referred to Vice-Admiral Porter, next in authority in the department of the secretary; and Porter was found in control of the department by the plaintiff. Here was evidence from which the court could find that the letter read in evidence was the official act of one who had authority. It was admissible as explaining the reason for the removal of the plaintiff.
3. Upon the question of damages, the rule is, that the plaintiff must state in his declaration any special damage he claims to have received, and must prove that it was exclusively, immediately, legally, and naturally the consequence of the libellous words. 1 Hilliard on Torts 258 (ch. 7, sec. 18). The plaintiff has alleged that by reason of the libel he was compelled to remove from Portsmouth, break up housekeeping, and sell his furniture at a loss. In Knight v. Gibbs, 1 A.  E. 43, *Page 290 
where the plaintiff was turned out of her lodging and employment by reason of slanderous words spoken of her by the defendant, Lord DENMAN, C.J., said, — "The proper question was, whether the injury was sustained in consequence of slanderous words having been used by the defendant." Injuries to the reputation consist in the pain inflicted both bodily and mental, and in the expenses and loss of property which they occasion. 2 Gr. Ev., sec. 267; — see, also, Woodbury v. Jones, 44 N.H. 206; Willey v. Paul,49 N.H. 397. Evidence that the plaintiff's furniture had been sold at a loss would not be admissible as a measure of damages, but as a circumstance showing that he had sustained loss in consequence of his removal from Portsmouth.
4. In State v. Burnham, 9 N.H. 45, PARKER, C.J., lays it down as a general rule, that if the occasion on which the alleged libellous matter was circulated was of itself a proper one, the defendant may justify the publication by proving the truth of the matter alleged; that in this respect the same rule applies in criminal as in civil cases. In Carpenter v. Bailey, 53 N.H. 594, SARGENT, C.J., says the law as thus laid down by Judge PARKER has not been changed in the more recent decisions, and, so far as the principles of the defence are concerned, there is no substantial difference between a criminal and a civil case.
Whether the occasion of the publication of this alleged libel was lawful, depends upon the good faith and real purpose of the publisher, and therefore must necessarily be settled by the jury. In Palmer v. Concord,48 N.H. 217, it was held that a court cannot rule that a communication is privileged, without assuming the conditions on which it is held to be privileged, namely, that it was made in good faith for a justifiable purpose, and with a belief founded on reasonable grounds of its truth. See, also, Carpenter v. Bailey, supra, 595; 2 Kent's Com. 21.
The defendant claims to justify not only by pleading that the words were true and spoken on a justifiable occasion, but that he believed them to be true. These were the issues tried, and the charge of the judge, in this view of the case, was certainly correct. It would be no sufficient justification to show that a part of the matter was true. Carpenter v. Bailey, supra, 594. The exceptions must be overruled, and there must be
Judgment on the verdict. *Page 291